DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-13, 15, 18-19, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. US 2014/0155154 in view of Baumgarten et al., US 2009/0044128, Kunkel et al., US 2006/0230427, and Mizrachi US 2011/0263332.

In Reference to Claims 1, 28, and 29
	Laakkonen et al. teaches a non-transitory computer readable medium (Par. 17), method and system which includes processor-executable instructions embodied therein, wherein execution of the instructions by a processor causes the processor to implement a method (Par. 17), the method comprising, formatting two or more data streams configured for display on an output device such that the content is displayed in a manner consistent with the display capabilities of the output device (Fig. 4, 7, and Par. 50 which teach formatting different independent game streams containing different portion of a game play experience such as one stream for gameplay video, one stream of UI information, and one stream for a player face cam. See also TABLE 1. Par. 47 and 54 which teach how the streams are formatted), wherein the two or more data streams include a data stream for user interface data and a separate data stream for video data (Fig. 4, 7, TABLE 1, Par. 50 which teach independent streams where one stream is for video data of gameplay and a second stream is for UI data such as a toolbar); and delivering the two or more streams of content data to the output device via a network connection, wherein the data streams are delivered by a server to a client platform used in combination with the output device (Fig. 5 and 7, Par. 52-55 which teaches a user viewing the streams in real time streamed from a “game sharing experience service server.” See also Fig. 2 and Par. 12 and 39 which teaches a client comping device with an associated output display device 230).
	Further, Laakkonen et al. teaches where video streams can be configured in order to accommodate the display capabilities of the output device (Par. 53 which teaches encoding video at a bitrate to suit a user’s internet connection) and teaches various content streams can include different content including a user interface data stream and a game video data stream that are then combined into a delivered composite video as described above. However, Laakkonen et al. does not explicitly teach where the system requests display information of an output device, receives display capability information of the output device, where the display capability information comprising information on display capabilities of the output device and information indicating whether the output device is in a horizontal or vertical orientation relative to a-user; where the streams are formatted for either vertical or horizontal orientation of the output device indicated by the display capability information. Nor does Laakkonen et al. teach where the user first and second different streams in the composite video are scaled separately.
	
	Baumgarten et al. teaches a system for delivering media content over a network, including video media where the system determines the display capabilities of an output device from information received over a network from the output device where the information received includes the display capability information comprising information on display capabilities of the output device and information indicating whether the output device is in a horizontal or vertical orientation relative to a-user; (Fig. 8 and Par. 32-34 which teach determination of output device capability information to determine media to provide to the device, Par. 38-39 which teaches sending a message to the server that the viewer has rotated their phone and it is now operating in a landscape mode, e.g. horizontal relative to the user, which has a different associated resolution and content and 54-56 which teaches where a media server uses information sent over a network to the server that identifies the display resolution of the output device and where that display information is used to reformat video media for delivery over the network to the output device).
	It would be desirable to modify the medium, method and system of Laakkonen et al. to determine the display capabilities of the output device including vertical or horizontal orientation as taught by Baumgarten et al. in order to provide media for display on the output device that is better in size and shape to the particular display device being viewed by the user.
	Kunkel et al. teaches where a resolution of a first stream and a resolution of a second stream in the composite video are scaled separately (Par. 76-78 which teach various different video streams can be scaled to different resolutions in order to arrange the content on the screen. See “smaller size and lower resolution.”).
	It would be desirable to modify the medium, method, and system of Laakkonen et al. to separately scale various video stream that compose the formatted video streams as taught by Kunkel et al. in order display the various content at a resolution that most advantageous for fidelity of that particular content being displayed while minimizing the impact on the bandwidth required to transmit the video. For example, the toolbar video display might be scaled down more than the main videogame display and still convey the desired information while taking up less space on screen.
	Mizrachi et al. teaches a system for providing gaming content to a client device from a server (abstract) where the system requests display information of an output device (Par. 507-511 which teaches various equivalent ways in which a server can obtain display characteristic of a client display device. And particularly Par. 511 which teaches where the server may send a query to the client device to determine display characteristics).
	Modifying the system of  Laakkonen et al., Baumgarten et al., and Kunkel to include a query for display characteristics would have been obvious to one of ordinary skill in the art, in view of the teachings of Mizrachi et al., since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (a communication protocol between the server and client device with a message from the server and response from the client rather than just a message from the client) with no change in their respective functions, and the, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of filing of the invention. That is, one of ordinary skill in the art would have recognized that a query from the server for display capabilities would allow the server to communicate with the client device in order to receive the desired display information. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium, method and system of Laakkonen et al. to determine the display capabilities of the output device including vertical or horizontal orientation as taught by Baumgarten et al., to modify the medium, method, and system of Laakkonen et al. to separately scale various video stream that compose the formatted video streams as taught by Kunkel et al., and to modify the system of  Laakkonen et al., Baumgarten et al., and Kunkel to include a query for display characteristics as taught by Mizrachi.

	In Reference to Claim 2
	Laakkonen et al. teaches where the two or more data streams include a data stream containing compressed data (Par. 41 and 53).

	In Reference to Claim 7
	Laakkonen et al. teaches where the display of one data stream is prioritized over the display of another (Fig. 7 and Par. 55 which teaches that a face cam stream is "overlaid" on a gameplay stream. As broadly claimed examiner considers the face cam stream to be "prioritized" since it is displayed on top).

	In Reference to Claims 9, 10, 11, 12, 13, 15
	Laakkonen et al. teaches where the client device platform is a gaming console, a computer, a cellular phone, a tablet, a hand-held computing device, and a telephonic system (Par. 12).

	In Reference to Claim 18
	Laakkonen et al. teaches wherein the content data includes a video portion of a video game (Fig. 7, TABLE 1, and Par. 55).

	In Reference to Claim 19
	Laakkonen et al. teaches wherein the content data is a stream of a computer program session running on a remote machine (Fig. 4-5, 7, Par. 50, 54, and 55).

	In Reference to Claim 22
	Laakkonen et al. teaches where the output device and the client device platform are the same device (Par. 12).

	In Reference to Claim 23
	Laakkonen et al. teaches wherein b) includes formatting the video data with an application used to generate video frames for the data stream for video data (Par. 47-50).

	In Reference to Claim 24
	Laakkonen et al. teaches wherein the two or more streams include a game stream and a user interface stream (Fig. 7, TABLE 1, and Par. 55).

	In Reference to Claim 25
	Laakkonen et al. teaches where the two or more streams include a game stream, a user interface stream and one or more additional streams (Fig. 7, TABLE 1, and Par. 55).

	In Reference to Claim 26
	Laakkonen et al. teaches wherein the two or more streams include a game stream, a user interface stream and a video chat stream between a first client device and a second client device (Fig. 7, TABLE 1, Par. 43, 55 which teaches multiple streams including a reciprocal facecam and voice stream between two players).

	In Reference to Claim 27
	Laakkonen et al. teaches The non-transitory computer readable medium of claim 26, wherein the two or more streams include a game stream, a user interface stream and a video chat stream between a first client device and a second client device, wherein the method further comprises coordinating a peer-to-peer session between the first and second client devices to let the first and second client devices combine the video chat stream with the game stream and the user interface stream (Fig. 7, TABLE 1, Par. 43, 55 which teaches multiple streams including a reciprocal facecam and voice stream between two players, Par. 53 which teaches peer-to-peer streaming).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. US 2014/0155154, Baumgarten et al., US 2009/0044128, and Kunkel et al., US 2006/0230427, Mizrachi US 2011/0263332, further in view of evidence of computer program Dota 2 (Valve). The evidence constitute Dota 2 consists of dota2.gamepedia.com webpage "Head-up display, dated Nov. 22, 2013 and describing features of the Dota 2 program.

In Reference to Claims 3-6
Laakkonen et al. teach two or more data streams containing various types of game data, including video gameplay, UI, and Statistics streams (Par. 50). However, Laakkonen et al. does not explicitly teach where the game data includes data to be displayed as text, a heads-up-display, inventory information, or map information.
Dota 2 teaches a game display which includes text, data to be displayed as a heads-up-display, inventory information, and map information (Dota 2, page 1 “heads-up display”, page 2 Stash and Minimap. See also page 6 which duplicates the figure from page 1 at larger size showing text, an inventory, and map on the HUD).
It would be obvious to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to include game data including text, HUD data, inventory information, and map information as taught by Dota 2 in order to be able to accurately replicate the game display of a game like Dota 2 to spectators of a stream.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to include game data including text, HUD data, inventory information, and map information as taught by Dota 2.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. US 2014/0155154, Baumgarten et al., US 2009/0044128, Kunkel et al., US 2006/0230427, Mizrachi US 2011/0263332 further in view of Raciborski et al., US 2013/0139091.

In Reference to Claims 7-8
Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi teach a medium as described above in reference to Claim 1, including the display of multiple streams being downloaded. However, they do not teach wherein one data stream is prioritized over another wherein the prioritization of stream is determined by the quality of the network connection.
Raciborski et al. teaches a streaming system where one data stream is prioritized over another wherein the prioritization of stream is determined by the quality of the network connection (Par. 105, 118-119, and 124 which teach when the network connection is insufficient for all streams, certain streams may be prioritized for full bandwidth download based on QoS requirements whereas other streams receive only the remainder).
It would be desirable to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to include the stream prioritization as taught by Raciborski et al. in order to help more essential stream information be maintained in situations where network performance degrades. For example, prioritizing the game video display, which is important to follow in real-time over statistics display or perhaps face cam, where it is less essential to have an uninterrupted stream.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to include the stream prioritization as taught by Raciborski et al.

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. US 2014/0155154, Baumgarten et al., US 2009/0044128, Kunkel et al., US 2006/0230427, Mizrachi US 2011/0263332 further in view of Barrett et al., US 2012/0249736.

In Reference to Claim 14
	Laakkonen et al. teaches where the client device platform is various types of devices (Par. 12). However, Laakkonen et al. does not explicitly teach where the client devices are a set top box.
	Barrett et al. teaches streaming to a set top box (Par. 28).
	It would be desirable to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on set top boxes in order to allow owners of set top boxes for streaming content to be able to use the system.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on set top boxes as taught by Barrett et al.

	In Reference to Claim 17
	Laakkonen et al. as modified by Baumgarten et al. Kunkel et al., and Mizrachi teach where a client device used in conjunction with the output device as described above in reference to Claim 1. However, they do not explicitly where the client device is configured to query the output device to determine the display capabilities of the output device and delivering this information to the server.
Barrett et al. teaches a media streaming system which teaches where the client device is configured to query the output device to determine the display capabilities of the output device delivering display capability information to the server (Barrett et al. Par. 52, Par. 75-77).
It would be desirable to modify the system of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to have the client device query the output device and deliver the display capability information to the server as taught by Barrett et al. in order assist the server in selecting the proper stream configuration, especially in such cases where the client device can be connected to a variety of different display devices with different sizes or orientations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Laakkonen et al., Baumgarten et al., Kunkel et al. to have the client device query the output device deliver the display capability information to the server as taught by Barrett et al.

In Reference to Claim 20
	Laakkonen et al. teaches where the system is used on various types of devices (Par. 12). However, Laakkonen et al. does not explicitly teach where the output device is a television.
	Barrett et al. teaches where the output device is a television (Par. 28, 34).
	It would be desirable to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on televisions in order to allow owners of televisions for streaming content to be able to use the system.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on televisions as taught by Barrett et al.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. US 2014/0155154, Baumgarten et al., US 2009/0044128, Kunkel et al., US 2006/0230427, Mizrachi US 2011/0263332, further in view of Elnathan et al., US 2010/007010.

In Reference to Claims 16 and 21
Laakkonen et al. teaches where the client device platform and output device are various types of devices (Laakkonen et al. Par. 12). However, Laakkonen et al. does not explicitly teach where the client device is a dongle and the output device a projector.
	Elnathan et al. teaches streaming to a dongle device and the output device is a projector (Par. 60).
	It would be desirable to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on dongle devices and projectors as taught by Elnathan in order to allow owners of dongle devices and projectors for streaming content to be able to use the system.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the medium of Laakkonen et al., Baumgarten et al., Kunkel et al., and Mizrachi to operate on dongle devices and projectors as taught by Elnathan et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715